Cole, J.
It appears from tbe bills of lading offered in evidence, that tbe railroad company limited its liability as common carrier to tbe kne of its own road. Tbe receipts expressly stated that tbe property was received by tbe company to be ■sent “ subject to their tariff, and under the conditions stated on the other side.” Among tbe conditions on tbe back of tbe receipt, was one to tbe effect that all goods addressed to consignees resident beyond tbe places at which tbe company have stations, and respecting which no directions to tbe contrary shall have *127been received previous to arrival at the station, will be forwarded to their destination by public carriers, or otherwise, as opportunity may offer, “ but that the delivery of the goods by the company will be complete, and the responsibility of the company will be considered to have ceased, when such carriers shall have received the goods for further conveyance. And the company hereby further give notice, that they will not be responsible for any loss, damage or detention that may happen to goods so sent by them, if such loss, damage or detention occur beyond their said limits.” Thus it will be seen that the company, by this condition, expressly restricted its liability as carrier to the line of its road, and did not become responsible as carrier for the whole route. This circumstance distinguishes the case from that of Peet v. The Chicago & Northwestern R. R. Co., 19 Wis., 118. Eor the contract in that case showed an undertaking to transport the flour to New York, to its destination, and beyond the terminus of the defendant’s road; and consequently it was held liable as carrier for the whole line. But not so here. In this case the defendant undertook to carry the flour to Detroit, the terminus of its road, and there deliver it to the proper carriers, to be forwarded to its destination. And it expressly stipulated that it would not be responsible for any loss, damage or detention that might happen to goods sent by it, if such loss, damage or detention should occur on any road besides its own. The receipt, therefore, did not import an undertaking or contract to carry to New York; for we suppose the conditions on the back of the receipt were parts of the contract, and must goto qualify and limit the liability of the company. It will be noticed that this condition is not an effort to limit the liability of the carrier over its own road, but to exonerate it from responsibility for the default or negligence of other carriers on other lines of the route. Whether the company could qualify its common law liability over its own road by a condition printed on the back of a receipt or bill of lading in this manner, is a question not now before us. Here the ob*128ligation was to transport the flour safely and seasonably to the end of its road at Detroit, and there deliver it to be forwarded by the proper carriers; and when this was done its full legal duty had been performed. And the company merely stipulated that it should not be held liable for a loss that might happen on a road besides its own, and not that it should escape a liability which the law imposed upon it in discharging its duty as common carrier.
On the argument, Falvey v. The Northern Transportation Co., 15 Wis., 129, was referred to, as favoring the position that a common carrier could not limit his responsibility by a condition in a bill of lading or receipt given for the goods. But really no such question was in the case, and of course none such was decided. The bill of lading in that ease was offered in evidence by the defendant, and there was nothing to show that it had ever come to the hands or knowledge of the plaintiff or his agent. And hence it was said, in substance, that the evidence did not show that there was a special contract entered into between the parties, by which the owner agreed to take the risk of loss of his goods in a case where the law would otherwise impose it ujson the earner.
"We have not noticed all the points made upon the argument, and do not deem it necessary to do so. The views already expressed are decisive of the case.
By the Court. — The judgment of the county court is reversed, and a new trial awarded.